Citation Nr: 0902282	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a refund of Chapter 30 Montgomery GI Bill 
contributions.  


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1985 to 
August 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the VA Regional 
Office (RO) in St. Louis, Missouri which denied the benefit 
sought on appeal.


FINDING OF FACT

The contributions at issue have been reverted to the Treasury 
and the Board does not have legal authority to refund the 
veteran's contributions.  


CONCLUSION OF LAW

The appellant is ineligible to receive a refund of Montgomery 
GI Bill contributions under Chapter 30 as a matter of law.  
38 U.S.C.A. § 3011 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  In cases such as 
this, in which the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and thus VA's duties to notify and to assist are not 
applicable.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); Manning v. Principi, 16 Vet. App. 534 
(2002); Barger v. Principi, 16 Vet. App. 132 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The veteran asserts that he should be reimbursed the money he 
paid into the Montgomery GI Bill (MGIB) during service.  The 
RO notified the veteran in November 2006 that his claim for a 
refund of MGIB contributions was denied because the funds 
were reverted back to the Treasury.  

The Board does not have legal authority to decide or grant 
the veteran's request.  Applicable law governing the 
reduction of basic pay to establish Chapter 30 educational 
assistance specifies that the basic pay of any individual 
shall be reduced by $100 for each of the first 12 months that 
such individual is entitled to such pay, and that any amounts 
by which the basic pay of an individual is reduced shall 
revert to the Treasury and shall not be considered to have 
been received or to be within the control of any such 
individual.  38 U.S.C.A. § 3011(b) (West 2002); see OPM v. 
Richmond, 496 U.S. 414, 424 (1990) (holding that the payments 
of money from the Federal Treasury are limited to those 
authorized by statute); see also Harvey v. Brown, 6 Vet.App. 
416 (1994) (the veteran cannot claim a return of $1,200 
deducted during his first year of service because under the 
statute he cannot be considered to have received such pay).

Further, in an advisory opinion from VA's Office of General 
Counsel, the General Counsel indicated that in cases in which 
an individual did not meet the Chapter 30 eligibility 
criteria, the individual was not legally a Chapter 30 
participant and reduction of basic pay by $1,200.00 was 
contrary to statutory authority and erroneous.  Nonetheless, 
VA does not have any control over the monies reduced from a 
service member's basic pay nor the statutory authority to 
return that money.  Instead, each specific branch of the 
Armed Forces is responsible for the restoration of funds.  
O.G.C. Advisory 13-93 (Feb. 23, 1993).  

Thus, as the contributions have reverted to the Treasury, the 
Board has no legal authority to refund the veteran's 
contributions.  Rather, the veteran is advised that he should 
address this dispute directly to his service department, an 
entity separate from VA.



ORDER

A refund of Chapter 30 Montgomery GI Bill contributions is 
denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


